DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 6 cites:
a) means for receiving a configuration;
b) means for generating a first sequence; and
c) means for communicating the first sequence.
Specification [0014] and [0074] describes the different means cited in the claims which are also referenced in Fig. 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.( US 2021/0306191 A1), hereinafter “Lin”.
Claims 2, 4, 6, and 8:
Regarding claim 2, Lin teaches ‘a method of wireless communication performed by a user equipment (UE)’ (Lin: [Abstract], “The present disclosure relates to a method for a terminal device to determine demodulation reference signal (DMRS),”), comprising: 
‘receiving a configuration of a parameter related to a demodulation reference signal (DMRS) sequence generation, wherein the parameter comprises a first selection value or a second selection value’ (Lin: Fig.2, step S211, “Obtain a DMRS configuration and a corresponding signature assigned by a network side node”; [0080] In embodiments of the present disclosure, as a specific embodiment, step S202 may include: sending, to the terminal device, a message including at least one of the n, the IDGP, and the value of the generation parameter. Then, the IDs is determined by the terminal device, based on the at least one of then, the IDGP, and the value of the generation parameter of the DMRS sequence.”); 
‘generating a first sequence for a DMRS for mapping to at least one resource element associated with a first code division multiplexing (CDM) group’ (Lin: [0139], “a double symbol based DMRS (D2) is shown, wherein a first code division multiplexing group (CDMG 11) is allocated to resource element (R10, R20, R11, R21), etc.”), ‘generating a second sequence for the DMRS for mapping to at least one resource element associated with a second CDM group’ (Lin: [0139], “a second code division multiplexing group (CDMG12) is allocated to resource element (R12, R22, R13, R23), etc.”), ‘generating a third sequence for the DMRS for mapping to at least one resource element associated with a third CDM group’ (Lin: [0139], “a third code division multiplexing group (CDMG13) is allocated to resource element (R14, R24, R15, R25), etc.”), or ‘a combination thereof’ (implied), 
‘wherein the first sequence is generated based on a first scrambling value associated with the first selection value of the parameter’ (Lin: [0020]a scrambling sequence with IDsQ and a DMRS sequence with IDn are assigned to a physical channel associated to the signature with IDs; wherein ID refers to an identifier number, IDs refers to an identifier number of the signature, IDsQ refers to an identifier number of the scrambling sequence, and IDn refers to an identifier number of DMRS sequence), ‘the second sequence is generated based on a second scrambling value associated with the second selection value of the parameter’ ([0020] discusses the parameter X which defines number of scrambling sequences; sequence generation is similar to generation as per first scrambling value and is related to second scrambling value for second selection), and 
‘communicating the first sequence on the at least one resource element associated with the first CDM group, the second sequence on the at least one resource element associated with the second CDM group, the third sequence on the at least one resource element associated with the third CDM group, or a combination thereof’ (See: Lin Fig. 2).
Lin however does not expressly teach the third sequence generation based on applying a specified function on the first selection value and the second selection value’.
Though not expressly taught, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure by Lin in [0108-10126] for sequence generation, and come up with the claimed invention for simplicity of sequence generation by combining the sequence generation processes used for CDM group 1 and CDM group 2, as long as orthogonality is maintained.
	Claim 4 is for a user equipment, implementing method of claim 2. Claim elements have been discussed above in claim 2. Claim is a change in category with respect to claim 2. Prior arts discusses memory, transceiver and processor as per the claim.
Claim is rejected based on rejection of claim 2.
Claim 6 is for means for performing method in claim 2.
Claim elements are discussed above in claim 2. Prior arts related to claim 1 discusses method of claim 2. Means for implementation of the method are implied.
Claim is rejected based on rejection of claim 2.
Claim 8  is for a non-transitory computer-readable medium. The claim is a change in category with respect to claim 2. Claim elements have been discussed above in claim 2.
Claim is rejected based on rejection of claim 2.


Claims 3, 5, 7, and 9:
Regarding claim 3. (New) The method of claim 2, wherein the configuration is received via downlink control information (DCI).
Claim 5 is for a user equipment, implementing method of claim 3. Claim elements have been discussed above in claim 3. Claim is a change in category with respect to claim 3.
Claim is rejected based on rejection of claim 3.
Claim 7 is for means for performing method in claim 3.
Claim elements are discussed above in claim 3. Prior arts related to claim 3 discusses method of claim 7. Means for implementation of the method are implied.
Claim is rejected based on rejection of claim 3.
Claim 9  is for a non-transitory computer-readable medium. The claim is a change in category with respect to claim 3. Claim elements have been discussed above in claim 3.
Claim is rejected based on rejection of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R1-1811542 teaches specification based solution to DMRS PAPR issue;
R1-1811543 teaches specification based solution to CSI-RS PAPR issue;
US 2021/0328734 A1 teaches DMRS generation based on a sequence initialization parameter determined based on a code division multiplexing (CDM) group identifier included in the DMRS configuration information;
US 2018/0278395 A1 teaches method and apparatus for dynamically signaling pattern configuration information of a demodulation reference signal based on signaling set candidates of demodulation reference signal configuration;
WO 2016/127309 A1 teaches demodulation reference signal (DMRS) enhancement for higher order multi-user multiple-input multiple-output (MU-MIMO) communications;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462